United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3369
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Francisco Perez-Alejo,                  *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: February 13, 2003

                              Filed: February 21, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Francisco Perez-Alejo pleaded guilty to illegal reentry after deportation, in
violation of 8 U.S.C. § 1326, and possession of a firearm by an illegal alien, in
violation of 18 U.S.C. § 922(g)(5). The district court1 sentenced him to 41 months
imprisonment and 2 years supervised release on both counts, to be served
concurrently. On appeal, Perez-Alejo argues that the district court plainly erred in



      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
failing to group the two offenses under U.S.S.G. § 3D1.2(a), because they involved
the same victim (society at large) and the same transaction.

       We find no plain error. See United States v. Scott, 243 F.3d 1103, 1108 (8th
Cir. 2001) (standard of review). The two offenses address different societal interests.
Thus, they cannot be grouped. See U.S.S.G. § 3D1.2, comment. (n.2) (where victim
is societal interest that has been harmed, counts are grouped together only where
societal interests are closely related); United States v. Barron-Rivera, 922 F.2d 549,
554-55 (9th Cir. 1991) (§ 922(g) protects society against those deemed unqualified
to possess firearms, while § 1326 is designed to enforce immigration laws); see also
United States v. Herrera, 265 F.3d 349, 353 (6th Cir. 2001) (district court properly
did not group illegal-reentry and firearm offenses because purposes behind laws are
dissimilar); United States v. Salgado-Ocampo, 159 F.3d 322, 328 (7th Cir. 1998)
(same); United States v. Baeza-Suchil, 52 F.3d 898, 900 (10th Cir. 1995) (same).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-